     Case 3:20-cv-03845-EMC Document 109-1 Filed 08/10/21 Page 1 of 5



 1   CLEMENT SETH ROBERTS (STATE BAR NO. 209203)
     croberts@orrick.com
 2   BAS DE BLANK (STATE BAR NO. 191487)
     basdeblank@orrick.com
 3   ALYSSA CARIDIS (STATE BAR NO. 260103)
     acaridis@orrick.com
 4   EVAN D. BREWER (STATE BAR NO. 304411)
     ebrewer@orrick.com
 5   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 6   405 Howard Street
     San Francisco, CA 94105-2669
 7   Telephone:    +1 415 773 5700
     Facsimile:    +1 415 773 5759
 8
     GEORGE I. LEE (pro hac vice)
 9   lee@ls3ip.com
     SEAN M. SULLIVAN (pro hac vice)
10   sullivan@ls3ip.com
     RORY P. SHEA (pro hac vice)
11   shea@ls3ip.com
     J. DAN SMITH (pro hac vice)
12   smith@ls3ip.com
     LEE SULLIVAN SHEA & SMITH LLP
13   656 W Randolph St., Floor 5W
     Chicago, IL 60661
14   Telephone:    +1 312 754 0002
     Facsimile:    +1 312 754 0003
15
     Attorneys for Defendant Sonos, Inc.
16

17                                  UNITED STATES DISTRICT COURT
18                             NORTHERN DISTRICT OF CALIFORNIA
19                                     SAN FRANCISCO DIVISION
20

21   Google LLC,                                    Case No. 20-cv-03845-EMC

22                     Plaintiff,                   DECLARATION OF MICHAEL
                                                    BOYEA IN SUPPORT OF SONOS,
23          v.                                      INC.’S MOTION FOR LEAVE TO
                                                    AMEND INVALIDITY CONTENTIONS
24   Sonos, Inc.,
                                                    Date: September 16, 2021
25                     Defendant.                   Time: 1:30 p.m.
                                                    Courtroom: 5, 17th Floor
26

27

28
                                                    BOYEA DECL. ISO SONOS, INC.’S MOTION FOR
                                                    LEAVE TO AMEND INVADLITY CONTENTIONS
                                                                              20-CV-03845-EMC
     Case 3:20-cv-03845-EMC Document 109-1 Filed 08/10/21 Page 2 of 5



 1          I, Michael P. Boyea, declare and state:

 2          1.      I am a partner at Lee Sullivan Shea & Smith LLP, counsel of record for defendant

 3   Sonos, Inc. (“Sonos”) in the above-captioned action. This declaration is made in support of

 4   Sonos Inc.’s Motion For Leave To Amend Invalidity Contentions. This declaration does not

 5   contain any privileged information and is not intended to waive any privilege. I have personal

 6   knowledge of the facts set forth in this declaration, and if called to testify as a witness, I could and

 7   would do so competently.

 8          2.      On October 29, 2020, Google served its Disclosure Of Asserted Claims And

 9   Infringement Contentions. That disclosure asserted that Sonos infringes certain claims of U.S.
10   Patent No. 10,229,586 (the “’586 Patent”) and attached, as Exhibit E, Google’s Infringement

11   Contentions for the ’586 Patent Pursuant to Patent L.R. 3-1. Neither Google’s disclosure

12   document nor Exhibit E identified the specific Sonos source code that Google alleged met each

13   claim limitation of any of the asserted claims of the ’586 Patent.

14          3.      On December 14, 2020, Sonos timely served its Patent L.R. 3-3 Invalidity

15   Contentions. At this time, Sonos did not have a clear understanding of what Sonos source code

16   Google believed met the limitations of the asserted claims of the ’586 Patent. Thus, Sonos put

17   Google on notice that “Sonos does not believe Plaintiff’s Infringement Contentions comply with

18   Patent L.R. 3.1, which necessarily has compromised Sonos’s ability to prepare its invalidity

19   contentions. As a result, to the extent Plaintiff further supplements its infringement contentions at
20   a later date, Sonos reserves its right to update its invalidity contentions accordingly.” See Exhibit

21   2 at 2. Even more specifically, Sonos informed Google that “Sonos expressly reserves the right

22   to amend or supplement these contentions . . . once Plaintiff serves amended Infringement

23   Contentions with pinpoint source code citations . . . .” Id. Despite an incomplete understanding

24   of what Google contended practiced the asserted claims of the ’586 Patent, Sonos put Google on

25   notice that Sonos’s own prior art apparatuses and systems from before the priority date of the

26   ’586 Patent (which is May 27, 2004) were invalidating prior art for the asserted claims of the ’586

27   Patent. Id. at 11-12.

28
                                                             BOYEA DECL. ISO SONOS, INC.’S MOTION FOR
                                                     1       LEAVE TO AMEND INVADLITY CONTENTIONS
                                                                                       20-CV-03845-EMC
     Case 3:20-cv-03845-EMC Document 109-1 Filed 08/10/21 Page 3 of 5



 1          4.      On December 14, 2020, Sonos made available for inspection the source code that

 2   it contends corresponds to the Sonos prior art apparatuses and systems that invalidate the asserted

 3   claims of the ’586 Patent (“Sonos’s prior art code”).

 4          5.      It is my understanding that, over the next three months, Google spent considerable

 5   time inspecting Sonos’s source code. Then, on March 15, 2021, Google served its Amended

 6   Disclosure of Asserted Claims and Infringement Contentions. That Amended Disclosure

 7   substantially expanded the information available for Sonos to evaluate Google’s infringement

 8   contentions. For example, the Amended Disclosure was 176 pages longer than the October 29,

 9   2020 disclosure. As part of this new material included in its Amended Disclosure, Google
10   identified, for the first time, the specific Sonos source code that Google contends infringes the

11   asserted patents, including the ’586 Patent (the “accused source code”).

12          6.      As soon as Google provided its Amended Infringement Contentions, Sonos

13   worked diligently to review the contentions, and the evidence cited therein, and determine

14   whether the new information provided by Google required Sonos to supplement its invalidity

15   contentions.

16          7.      Without disclosing attorney-client work product or attorney-client privileged

17   communications, shortly after March 15, 2021, because of the volume of Google’s new

18   allegations, the number of source code files Google identified, and the number of limitations that

19   Google contended were met by this source code, Sonos’s review of Google’s Amended
20   Infringement Contentions required a substantial amount of work by others and me. In this

21   respect, other Sonos outside counsel and I spent a substantial amount of time reviewing Google’s

22   infringement contentions and the accused source code. Other Sonos outside counsel and I had

23   numerous communications with Sonos employees – multiple times a week and often several

24   times in a single day – to better understand the accused source code, why Google may believe

25   that source code satisfied any claim limitation of the asserted claims of the ’586 Patent, and

26   whether that same or functionally equivalent source code predated the ’586 Patent’s priority date.

27          8.      Moreover, the review of Sonos’s prior art code in light of Google’s Amended

28   Infringement Contentions required a substantial amount of work that took time despite our
                                                             BOYEA DECL. ISO SONOS, INC.’S MOTION FOR
                                                    2        LEAVE TO AMEND INVADLITY CONTENTIONS
                                                                                       20-CV-03845-EMC
     Case 3:20-cv-03845-EMC Document 109-1 Filed 08/10/21 Page 4 of 5



 1   extensive efforts. To complete this work as diligently as possible, Sonos not only relied upon

 2   outside attorneys such as myself, but Sonos also provided assistance from its employees and

 3   engaged a consultant to evaluate and generate traces for multiple historic versions of Sonos’s

 4   source code. For example, we evaluated at least six historic source code versions and compared

 5   that prior art code to the accused source code so as to be able to point out the specific prior art

 6   code that implemented the functions that Google argues satisfy the claim limitations.

 7          9.      Based on the review of these multiple code versions, we then had to document,

 8   prepare, and finalize source traces through five different source code versions for all of the

 9   asserted independent and dependent claims of the ‘586 Patent. We also searched for, located, and
10   evaluated additional non-code documents, such as emails, that confirmed the operation of Sonos’s

11   prior art code and included those documents, as well, in the Amended Invalidity Contentions.

12          10.     As a result of our diligent and substantial work, we confirmed that, as Sonos

13   disclosed in its December 14, 2020 Invalidity Contentions, Sonos’s own activities were

14   invalidating prior art to the ’586 Patent. Therefore, others and I began to work diligently to

15   prepare an amended invalidity chart that provided additional detail about Sonos’s invalidity

16   contentions. This amended invalidity chart included pinpoint citations to Sonos’s prior art code

17   to show that the same functionality that Google alleges infringes existed prior to the ’586 Patent.

18          11.     By May 10, 2021, others and I had revised the invalidity chart for the asserted

19   claims of the ’586 Patent to expand the previously disclosed contention that Sonos’s own
20   activities invalidated those claims. This amended invalidity chart included specific pin cites to

21   Sonos’s prior art source code that performed the same functions that Google alleged in its

22   Amended Infringement Contentions satisfied the claims. That same day, Sonos provided Google

23   with notice that Sonos would seek to amend its invalidity contentions and attached both a clean

24   and redlined version of its proposed amended invalidity chart.

25          12.     We all worked expeditiously and diligently on this. Indeed, we had to navigate

26   multiple Sonos employees’ and a consultant’s respective schedules, not to mention my ongoing

27   commitments in other cases, to efficiently interpret Google’s expanded infringement contentions,

28   identify and evaluate numerous historic versions of Sonos’s source code, and prepare a variety of
                                                             BOYEA DECL. ISO SONOS, INC.’S MOTION FOR
                                                     3       LEAVE TO AMEND INVADLITY CONTENTIONS
                                                                                       20-CV-03845-EMC
     Case 3:20-cv-03845-EMC Document 109-1 Filed 08/10/21 Page 5 of 5



 1   source code traces. I personally spent over 65 hours reviewing Google’s Amended Infringement

 2   Contentions, the accused source code, and evidence of Sonos’s own invalidating prior art,

 3   evaluating and generating source code traces, and preparing the amended invalidity chart for the

 4   ’586 Patent.

 5          13.     Between May 10, 2021 and today, Sonos engaged in multiple communications

 6   with Google in a good faith effort to secure Google’s consent that Sonos could amend its

 7   invalidity contention. Sonos responded to multiple questions from Google and provided

 8   additional information.

 9          14.     On July 28, 2021, Google responded that it “will not be taking any position as to
10   whether Sonos can establish good cause to amend the invalidity contentions based on its own

11   source code at this point.” Therefore, Sonos worked diligently thereafter to prepare a motion to

12   amend its invalidity contentions.

13

14
            I declare under penalty of perjury under the laws of the United States that the foregoing is
15
     true and correct. Executed on August 10, 2021, in Chicago, Illinois.
16

17

18
                                                                         Michael P. Boyea
19
20

21

22

23

24

25

26

27

28
                                                          BOYEA DECL. ISO SONOS, INC.’S MOTION FOR
                                                   4      LEAVE TO AMEND INVADLITY CONTENTIONS
                                                                                    20-CV-03845-EMC
